 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSouthern California Pipe TradesDistrictCouncilNo 16andPlumbing and Piping IndustryCouncil,Inc and R P Richards,Inc, BecotteMechanical Contractors,Inc, Nor-Wel Plumb-ing, Inc,Apartment Plumbing,Inc, and DaviesandHowellsMech Co,Parties in InterestCase 21-CB-9949January 12, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn July 20, 1988, Administrative Law JudgeEarldean V S Robbins issued the attached decisionThe Respondent, the Charging Party, and theGeneral Counsel filed exceptions and supportingbriefsThe Charging Party filed an answering briefto the Respondent's exceptions and the Respond-ent'smotion to file an answering brief was deniedas untimelyThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modifiedWe agree with the judge that the Respondent,since June 19, 1987, has violated Section 8(b)(3) oftheAct by soliciting member-employers of thePlumbing and Piping Industry Council, Inc(PPIC), and nonmember-employers represented byPPIC, to abandon multiemployer bargaining at atime when withdrawal from the multiemployer unitwould be untimely, and to adopt certain midtermcontractmodifications proposed by the RespondentWe also agree with the judge that, subsequentto June 19, 1987, the Respondent has violated Section 8(b)(3) by entering into individual collective-bargaining agreements with at least 13 employeeswho had designated PPIC as their exclusive, authorized collective bargaining representative withinthe multiemployer unitIn defense of its actions, the Respondent con-tends, inter alia, that PPIC had, long before June1987, waived its right to assert multiemployer unitrepresentative statusThe Respondent argues thatthiswaiver is established by the following conduct'The Respondent has excepted to some of the judge s credibility findingsThe Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings(1)PPIC failed to act when the Respondent,during the contract term, negotiated with individual employers in the multiemployer unit concerning the Respondent's proposed housing addendumto the parties' contract and (2) PPIC sought authorization from the individual members of themultiemployer unit before agreeing to the Re-spondent's proposed extension of the 1983-1986agreement to 1988We find no merit to this argu-ment As the judge found, the record does not support an inference of waiver by PPICAs to the first of the Respondent's grounds, therecord shows that, in a letter to the Respondent,PPIC objected to the Respondent's attempts tobypass it when the Respondent tried to obtain individual employer approval of the latter's proposedhousing addendum In addition, the judge foundthat there is no support in the record for inferringawaiverWe interpret this finding as an implicitcreditingofPPIC ExecutiveVicePresidentPayne's testimony that he had complained to alocal union official about his solicitation of individual employers in the multiemployer unit to sign thehousing addendum Further, PPIC not only objected to being bypassed by Respondent, but also exercised its authority as bargaining representative onthis issue, as shown by PPIC's letter which it sentto all contractors announcing that it had negotiateda housing agreement with District Council No 16Regarding the second point of the Respondent'swaiver argument, the record shows that, in the1985 negotiations to extend the 1983-1986 agreement to 1988, PPIC agreed to the extension, subsect to individual employers in the multiemployerunit notifying PPIC that they did not want to bebound to the extension This condition was placedon the agreement because PPIC had received legaladvice that it could not bind the employers in theunit to a premature extension of the contract without giving the employers the option of adhering tothe contract's original term 2Accordingly, we find that the evidence does notestablish a clear and unmistakable waiver by PPICof its right to assert its multiemployer unit repre-sentative status concerning the Respondent's conduct in 1987 that we have found, in agreementwith the judge, violated Section 8(b)(3)As a remedy for the 8(b)(3) violations, the judgeordered the Respondent, inter alia, to rescind theindividual collective-bargaining agreements enteredinto and to make each member-employer and non8 There was also discussion that many members were considering theoption of going nonunion and would not wish to delay that option by anadditional 2 years All employers in the multiemployer unit were advisedthat if they failed to advise PPIC of their wishes by a certain date theywould automatically be covered by the extension292 NLRB No 37 SOUTHERN CALIFORNIA PIPE TRADES COUNCIL(PLUMBING INDUSTRY)271member-employer in the multiemployer bargainingunitwho signed individual collective-bargainingagreements whole for any financial expenditures in-curred under the individual contracts that wouldnot have been incurred under the multiemployeragreement The General Counsel and the ChargingParty except to the judge's failure to provide reme-dial relief concerning the elimination of employerpayments to certain funds that resulted from theRespondent'sunlawful conduct Specifically, theyclaim that the terms of the unlawful individual con-tracts allowed the signatory employers to eliminatepayments due to the Vacation and Holiday Fundand to the Contractors'Education and Develop-ment Fund(CED) Thus,they contend that thePlumbing and Piping Industry Council,Inc shouldbe made whole by requiring the Respondent to reimburse these funds for the contributions the fundswould have received from the signatory employersabsent the latter's entry into the unlawful individ-ual contractsWe find that the remedy is insufficient to theextent that it does not require the Respondent toreimburse the funds which involve matters thatconstitutemandatory subjects of bargaining 3 Inthis regard, the Vacation and Holiday Fund ap-pears to involve a mandatory subject of bargaining,while the CED fund appears to be an industry ad-vancement type fund for which the Board shouldnot order reimbursement4Should these conclusions as to the mandatory nature of the funds basedon the current state of the record be incorrect,however,the parties will have the opportunity atthe compliance stage to present the evidence neces-sary to make any corrections To the extent reimbursements are due any fund,any additionalamounts shall be determined in accordance withMerryweather Optical Co240 NLRB 1213 (1979)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Southern California Pipe Trades DistrictCouncil No 16, its officers,agents,and representatives,shall take the action set forth in the Order asmodified1Insert the following as paragraph 2(d) and re-letter the subsequent paragraphs"(d) Reimburse the Vacation and Holiday Fundfor losses it may have suffered as a result of theRespondent'sentering into collective bargainingagreements with individual employers on and after8 See generallyAllied Chemical & Alkali Workers Local 1 v PittsburghPlate Glass Co404 U S 157 (1971)4 SeeFinger Lakes Plumbing Co254 NLRB 1399 (1981)June 19,1987, in the manner described in theBoard's decision "2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to recognize and bargainwith Plumbing and Piping Industry Council, Inc(PPIC)as the collective-bargaining representativeof the employers in the following unitAll employees of member employers of PPICand nonmember-employers covered under the1983-1988 master agreement for the Plumbingand Piping Industry of Southern California be-tween PPIC and us who have designatedPPIC as their exclusive authorized bargainingrepresentative in a multiemployer bargainingunit who perform work as defined in Section 3of that agreementWE WILL NOT solicit employers represented byPPIC in the above-describedmultiemployer bar-gaining unit to abandon multiemployer bargainingand to sign individual collective-bargaining agreements with us at a time when withdrawal fromsuch multiemployer unit would be untimelyWE WILL NOT give effect to, or seek to enforce,the 1983-1990 contracts executed in 1987 by us andemployers represented by PPIC in the above describedmultiemployer bargaining unit or any extensions or renewals thereofWE WILL honor and give effect to the 1983-1988master agreement between us and PPIC and wewill notify PPIC and the employers represented byit in the above described multiemployer bargainingunit that we will do soWE WILL rescind the individual 1983-1990 collective bargaining agreements entered into with individual employers represented by PPIC in theabove-describedmultiemployer unit and we willmake each of them whole for any financial expend-ituresmade pursuant to the 1983-1990 individualcollective-bargainingagreement signedwith uswhich it would not have been obligated to makeunder the 1983-1988 agreement between us andPPIC 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL reimburse the Vacation and HolidayFund for losses it suffered as a result of our unlaw-ful actionSOUTHERN CALIFORNIA PIPE TRADESDISTRICT COUNCIL No 16JoelMartinez Esqfor the General CounselGeorge A Pappy Esq (Pappy & Davis)Los AngelesCalifornia, for the RespondentStuartH Young Jr Esq (Hill Farrer & Burrell),LosAngeles, California for the Charging PartyDECISIONSTATEMENT OF THE CASEEARLDEAN V S ROBBINS, Administrative Law JudgeThis case was heard before me on November 17 1987and January 4, 1988 The charge was filed by Plumbingand Piping Industry Council, Inc (PPIC) on June 231987, and served on Southern California Pipe TradesDistrict Council No 16 (Respondent) on June 24, 1987A complaint issued on July 10 and on September 14,1987, an amended complaint issued alleging that Respondent has violated Section 8(b)(3) of the NationalLabor Relations Act (the Act)The basic issues are (1) whether a multiemployer bargaining unit existed at times material, and (2) if so,whether Respondent violated Section 8(b)(3) of the Actby soliciting employers in the unit to enter into individual collective bargaining agreements without the consentof their authorized exclusive collective bargaining representativeOn the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACTIJURISDICTIONPPIC is and at all times material has been an association comprised of various employers who are engaged inbusiness as contractors or subcontractors in the plumbingand piping industry in southern California and exists inpart for the purpose of, and does engage in collectivebargaining on behalf of its respective member employersand certain nonmembers who have designated PPIC astheir exclusive authorized bargaining representative withRespondent The member employers of PPIC in the aggregate, annually purchase and receive goods and products valued in excess of $50,000 directly from supplierslocated outside the State of CaliforniaThe complaint alleges and I find that at all times materialPPIC and its member employers are employers,and each of them is an employer engaged in commerceand in businesses affecting commerce within the meaningof Section 2(6) and (7) of the ActIILABOR ORGANIZATIONThe complaint alleges, Respondent admits and I findthatRespondent is now and has been at all times alabor organization within the meaning of Section 2(5) ofthe ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The Relevant Collective Bargaining HistorySince at least 1945, PPIC or its predecessor associationhas been the exclusive collective bargaining representative of its members and certain nonmember contractorsin a multiemployer bargaining unit Each PPIC member(member employers) signs an application for membershipthat designates PPIC as the sole and exclusive collective bargaining representative for and on behalf of theundersigned, and PPIC and its officers and other designated representatives are authorized to execute any andall labor agreements and documents which are to bebinding upon the members of PPIC in accordance withthe bylawsOn acceptance by PPIC s board of governors, copies of these applications are sent to Respondentand the various trust fundsThe PPIC bylaws provide inter alia iSection 14 01 Bargaining AgentEvery Member in accordance with the terms andconditions of hisAppointment and Authorizationof Bargaining Representative,hereby appoints theCouncil, acting through the Board and the Negotiation and Arbitration Committee, as his exclusivecollective bargaining agent for purposes of all dealingswhether negotiation arbitration or otherwisewith the United Association or any other laborunion or organization as provided hereinafter Inparticular,without limiting the scope of the authority heretofore granted, every Member grants complete and exclusive authority to the Council to doany and all of the following(a)To negotiate conclude and execute contractsand agreements, including collective bargaining andtrust agreements subject to written ratification byeach member on an individual basisSection 14 02 Labor AgreementsThe Council Negotiation and Arbitration Committee shall report its activities to the Board on atimely basisNo offer or final agreement of majorimportance made by such Committee when actingin its negotiation capacity shall be binding on amember without the written notification of suchmemberNonmember employers who have designated PPIC astheircollective bargaining representative (nonmemberemployers) sign a bargaining authorization which designates PPIC as the employer's exclusive collective bargaining agent in all matters related to negotiations withRespondent and its affiliated local unions over the termsand conditions of employment of employees representedIThis is taken from the 1984bylaws Therecord establishes that theprevious bylaws contained the same provision SOUTHERN CALIFORNIA PIPE TRADES COUNCIL (PLUMBING INDUSTRY)273by [Respondent]By signing the bargaining authorization the nonmember employer further agrees to andhereby does, become a part of the multi employer bargaining unit under the master agreement for the plumbing and piping industry of Southern CaliforniaPPIC s principal source of income is contributionsmade by member employers and nonmember employersto the Education and Development Fund (the C EDFund) These contributions, at the rate of 10 cents anhour worked by each unit employee are remitted to thetrust fund monthly along with the employers benefitcontributions and are transferred to PPIC by the trustfundUntil 1983, the bargaining between Respondent andPPIC or its predecessor organization was always in amultiemployer bargaining unitThe 1980-1983 collective bargaining agreement between PPIC and Respondent provides, inter aliaSection IRECOGNITION[1 ] B The Union hereby recognizes the Contractors Association as the sole and exclusive collectivebargaining representative for all present and futuremembers, and/or other Contractors who may designate the Contractors Association as their bargainingrepresentativewho are engaged on work coveredby this Agreement and agrees not to negotiate individually with them during the terms of this AgreementSection XVIIEXISTING & OTHER AGREEMENTS81The Contractors agree that any agreement thatis alleged by the Contractor to be more favorable toanother Contractor must be applied in its entirety atthe beginning of any given job and shall apply onlyto that local union participating in said agreementThe Contractor agrees to notify the Local involvedbefore invoking this ParagraphBy letter dated February 7 1983 PPIC informed Respondent that it would no longer represent contractorson a multiemployer basis That letter reads inter aliaPPIC has full authority subject to ratification byeach contractor to bind the contractors it represents to such an agreement Contrary to past practices,PPIC will represent the contractors whosenames are set forth on the lists on an individual andnot on a multi employer basis However it isPPIC s intention that the negotiated agreementbecome the Master Agreement with such supplemental agreements as the negotiating committee(s)may develop Further PPIC intends to continue toshare responsibility with District Council 16 for allaspects of contract and trust administration and towork toward preservation of the high standardswithin the industry which have been made possibleby day to day cooperation between labor and managementThe shift from traditional multi employer bargaining to negotiations conducted by PPIC onbehalf of its members and other contractors on anindividual basis is a necessary accommodation tothose contractors facing intense non union competitionwho desire to remain union contractors but asamatter of economic reality cannot accept therisks that are inherent should they participate inmulti employer bargainingThe present arrangement provides such contractors with an option toreject the negotiated agreement in the event theybelieve it fails to address their requirementsIhave every reason to believe that had PPICbeen unresponsive to the need for flexibility bythese contractors they would have resigned theirPPIC membership and reluctantly joined the ranksof the non union contractorThereafter the 1983 negotiations commenced Duringthe course of the negotiations, Respondent proposed deleting paragraphs 1 B and 81 In support of this proposalRespondent argued that, because the agreement coversnine counties it needed flexibility to make adjustments sothat union contractors could remain competitive withnonunion contractors thereby generating more employment for union members PPIC proposed a reducedwage rate for residential constructionRespondent tookthe position that it could not secure Council wide acceptance of a contract containing such a provision butpromised that during the life of the contract it wouldseek approval from its affiliate locals for an addendum tothe contract covering residential constructionNo agreement was reached and on the June 30 expiration of the1980-1983 agreement the Union commenced a strikethat lasted for approximately 2 weeksNegotiations continued and, on July 19, the partiesreached agreement At that bargaining session the partiesagreed inter alia to delete the language in paragraph 81and that portion of paragraph 1 B whereby Respondentagrees not to negotiate individually with [PPI memberemployers and nonmember employers] during the termsof this agreementThe parties also agreed to include inthe contract a provision that purports to reestablish themultiemployer bargainingunitThis provision reads 2A The persons firms corporations, joint ventureor other business entities bound by the terms of thisAgreement are referred to in this Agreement asEmployer or EmployersThe Employers andthe Union by entering into this Agreement intend toand agree to establisha singlemulti employer collectivebargaining unitAny Employer who becomes party to this Agreement shall therebybecome a member of the multi employer collectivebargaining unit established by this AgreementB Employers covered by the Agreement shall befree to designate their own representatives for thepurpose of collective bargaining and contract ad2 SecIIIpar 11 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDministration,however, such designation shall notaffect the Employers membership in the collectivebargaining unit established by this AgreementDuring the course of that bargaining session PPICrepresentatives informed Respondent that at a meetingto be held later that night for the purpose of ratifying theagreement each contractor would be asked to sign an individual letter of agreement that recitesthis agreementshall be deemed executed when the parties signing shallhave affixed their signature heretoAccording to Respondent s business manager Ray Foreman Jerry Henderson, executive director of PPIC, and Bill Deel statedthat PPIC needed to secure these individual letters ofagreement because their bylaws stated that each employer had to accept or reject the agreement individuallyOn July 21, 1983, PPIC sent a memo to member employers and nonmember employers that refers to the enclosure of a letter of agreement and signature sheet regarding the 1983-1986 Labor Agreement negotiated between PPIC and District Council No 16 and requeststhe employers to fill out and sign the signature sheet andreturn it to PPIC The letter of agreement, approximately 1 1/2 pages in length recites, inter alia1The contractor acknowledges that the following clauses in the master agreement ( agreement ) have not as yet been agreed upon by theparties, and that negotiations on these clauses arestill in progressThe contractor further givesfull authorization to PPIC to negotiate final provesions of the clauses listed above and any modification of the agreement necessary to effectuate thepurpose of these clauses and agrees to be bound bythe results of all such negotiations and agreementsbetween PPIC and District Council No 166 In executing this letter of agreement contractoragrees that he is party to and part of the multi employer bargaining unit described herein as PPICAlso enclosed was a signature page headedLetter ofAgreementwhich recites inter aliaThis agreementshall be deemed executed when the parties signing shallhave affixed their signature hereinForeman admits heand Kirshman agreed on the language for the signaturepage but denies ever agreeing to or seeing the languagein the 1 1/2 page letter of agreement or the accompanying cover memoLater that day PPIC held a meeting of member employers and nonmember employers During this meetingthe final provisions of the contract were discussed, andindividual contractors signed the letters of agreementOver the course of the next 2 or 3 months, othermember employers and nonmember employers signedletters of agreement1The 1984 housing addendumIn 1984, Respondent's negotiating committee comprised of the business managers of its affiliate Locals,agreed that each Local could have the option of offeringcontractorsworking in its territorial jurisdiction a reduced wage and benefit package for wood frame residentialconstructionThis reduced package was set forth inan addendum agreement to the 1983-1986 master laboragreement between PPIC and Respondent to be signedby the individual contractor and the Local Union Theaddendum referred to as the housing agreement or thestick agreement, specifies that it covers residential construction that it applies only to the contractor and LocalUnion signatory thereto, and that it shall cover only theterritorial jurisdiction of the signatory Local UnionAlthough PPIC had proposed the concept of a lower restdential constructionwage and benefit rate during the1983 negotiations there was no negotiations between Respondent and PPIC in this regard The drafting of thehousing addendum was done solely by RespondentThe housing agreement providesADDENDUM AGREEMENTbetween the Employers and Local Unions signatoryto the1983-1986Agreementfor thePlumbing Heating and PipingIndustry ofSouthern Californiacommonly known as the DistrictCouncil No16MasterLabor AgreementThisAddendum agreement is in full force andeffect for the Contractor and the Local Union signatory hereto, and shall cover only the territorialjurisdictionof said signatoryLocalUnionThisshallnot be applied to any Contractoror LocalUnion not signatory to said Addendum Agreementas set forth hereinAddendum agreement covering Residential Constructiondefined as stick construction of singlefamily housing dwellings including multiple storydwellings condos,apartments and townhouses1ResidentialConstruction Journeymen Plumber sWage Rates and benefits per hour effectiveJuly 1 1984 through June 30 1985 shall be asfollowsBaserate-$17 98 Pension-$2 80H&W-$1 92 A&J-$0 10 P I P E -$0 20Total-$232All provisions of the 1983-1986 agreement forthePlumbing Heating and Piping Industry ofSouthern California which this Addendum is apart of shall be binding on the Employer and theUnionOnly one local union Local 545 adopted the housingaddendum in 1984 3 It is undisputed that PPIC was notimmediately notified that Local 545 had adopted theagreement and at least two contractors-Nat Taylor &Sons Plumbing Inc and B & J Plumbing Inc -signedthe housing addendum prior to any notification beinggiven to PPIC 4 However according to Foreman prior3Local 545 adopted the housing agreement in November 19844 Local 545 also signed an agreement with Apartment Plumbers onJuly 29 1985 SOUTHERN CALIFORNIA PIPE TRADES COUNCIL (PLUMBING INDUSTRY)toLocal 545 adopting the housing agreement he informed PPIC President Merlin Geddes and ExecutiveDirector Jerry Henderson that Respondents Council hadadopted the addendum and gave them a copy He toldthem the agreement was optional for each Local Unionand that PPIC could tell their contractors to contact theindividualLocal Union to inquire if that Union wouldoffer the housing agreement Foreman admits that thePPIC representatives expressed some opposition to theagreement He does not recall what it was but thinks theprincipal objectionwas that it was not Council wideForeman also admits that local unions solicited individualcontractors to sign the housing agreement despite PPIC soppositionBy letter dated January 29, 1985, Respondent informedPPIC that Local 545 had implemented the housingagreementand enclosed copies of the Nat Taylor and B& J plumbing agreements According to Foreman, Respondent received no response from PPIC concerningthis letter In 1985, Local 582 adopted the housing agreement and, according to PPIC Executive Vice PresidentRobert Payne,began callingon PPIC memberssolicitingthem to sign the agreement In response thereto, onMarch 8, 1985 PPIC sent Respondent a letter the bodyof which readsAs you know, this firm represents the Plumbing& Piping Industry Council ( PPIC") Our client hasrecently learned thatDistrictCouncilNo 16,through one or more affiliated Locals has negotiated a separate agreement entitledAddendumAgreementwith members of the multi employerbargaining unitThis action of course unlawfullyby passes PPIC s exclusive bargaining representative status constitutes an unlawful mid term modification of the Master Agreement, and is otherwise abreach of the Master Agreement In addition sincetheAddendum Agreement governs residentialconstruction, and since District Council No 16 refused to agree to proposals submitted by PPICduring the course of negotiations over the MasterAgreement on the subject of residential constructionentering into thisAddendum Agreementconstitutes evidence of bad faith bargaining, as wellas further evidence of undermining PPIC s representative statusLastly setting aside its illegalitythis action is hardly conducive to a mutually responsible labor management relations between thepartiesAs you will deduce from the foregoing, ourclient is considerably disconcerted by this actionand is contemplating instructing our office to proceed with appropriate legal action However it willforebear from doing so provided that you are willing to meet and confer with PPIC towards the endof reaching a residential agreement to which PPICisa party Please advise me of what dates you andany other necessary parties would be available forthat purpose as soon as possibleDespite this threat of legal action no unfair labor practicechargeswere filedRespondents affiliate Locals275continued to enter into housing addendum agreementswith individual contractors2The1985 extension of the master labor agreementand the modification of the housing addendumOn May 22,1985, Respondent sent a letter to all contractors signatoryto the 1983-1986 master agreementincluding those members of and/or representedby PPIC,the body ofwhich readsAs you are aware, your current collective bargaining agreement with District Council No 16provides for an increase in rates of $100, effectivefor all hours worked on and after July 1, 1985 The$100 increase is to be applied as directed by theDistrictCouncilThis collective bargaining agreement will expire on June 30 1986The Delegates of the District Council have metand have considered the distribution of the $100 increaseThe decision of the Delegates is to offereach signatory contractor a choice between two optionsOnly one or the other option is offered Eachcontractor may choose only between them*OPTION ONE is to increase the hourly contributions to the Vacation and Holiday TrustFund by $100 for each hour worked on and afterJuly 1 1985, with a contract expiration date ofJune 30, 1986**OPTION TWO offeredas an alternative, isthat no increase in rates be implemented on July1,1985Insteadthe contract expiration datewould be extended until June 30 1988 Furtherthe $100 due July 1 1985 would be deferredduring the two year contract extension-$0 50increaseper hour worked being applied to the Vacation and Holiday Fund effectiveJuly 1 1986,and$0 50 increaseper hour worked being appliedto the Vacation and Holiday Fund effectiveJuly1 1987The District Council No16 requeststhat youadvise us of your choice between these two optionsno later than June 21 1985If we have not received a reply from you by thatdate,we must apply OPTION ONE and your Vacation and Holiday hourly contribution will be increased by $100 effective July 1 1985Attached thereto was a prepared response to be signedby the individual contractor selecting one of the two optionsOn May 23 a letter was sent to PPIC that was identical to the May 22 letter except in the second paragraphwhere your group of contractorswas substituted foreach signatory contractBy letter dated June 24, 1985PPIC accepted the option of extending the contract toJune 30, 1988 The body of the letter readsIn reply to your letter of May 23 1985 the PPICBoard of Governors have voted to amend the current contract, as stated in youroption two,with sub 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsequent minor modifications agreed upon by bothpartiesIn compliance with our by laws and agreementwith the Independent Contractorswe representwe cannot bind these parties to the AmendedAgreement without prior notification This processwill be completed by June 28, 1985 at which timewe will submit to you a list of the contractors werepresent and will be covered under our amendedMaster AgreementWith regard to the last paragraph of this letter, Payneand PPIC President A E Barrington testified that onadvice of counsel the PPIC board of governors concluded that because their member employers and nonmember employers had agreed to a contract terminatingin 1986 they could not prematurely extend that agreement without affording them the option of adhering tothe original term of the agreement There was also somediscussion thatmany members were considering theoption of going nonunion and would not wish to delaythat option by an additional 2 years Therefore, eachmember employer and nonmember employer was notefeed by letter of the two options and informed that ifthey did not response by June 28 PPIC would sign theextension and they would be automatically covered by itAccording to Barrington PPIC received both positiveand negative responses to the proposed extension andsome contractors did not respond at all Consequentlyall contractors represented by PPIC were bound by theextension unless they notified PPIC to the contrary In1986, after the expiration of the 1983-1986 master agreement Respondent negotiated to impasse with the contractors who chose not to extend that agreementIn late 1985 or early 1986 according to Foreman twomembers of the PPIC board of governorsMerlinGeddes and George Benoit told him PPIC would notencourage any contractors to sign the housing addendumbecause it did not contain a provision for C E D contrabutions In an effort to overcome this opposition Respondent amended the housing addendum to requirePPIC members to make a 3 cent per hour C E D contributionAccording to Foreman nonmembers were notrequired to make such contributions Approximately 6 ofthe 14 affiliated Local Unions adopted the housing agreementPPIC and Respondent according to Foremanreached an oral agreement as to the housing addendumin late 1985 or early 1986 but did not actually executeoneThereafter the housing addendum was amended tospecifically set forth all contributions including wagesbenefits,and C E D contributions It also included atime and a half overtime rate and a note as to the amountof Respondents dues checkoff and certain other contributionsA special modification of the housing addendumapproved by Respondent was used by Local 114 Thatmodified agreement includes the following additionalprovisionsContractorssigning this agreement will agree toemploy onlyone pipetradesmanper shop (This willinclude pipetradesmen under all agreements )All stick jobs will be posted at the contractorsshopThe union will be notified of each stick jobprior to the start of construction and the stewardwill be notified of all stick jobsThe employer has to notify each employee if heisgoing to send the employee to a stickjob and iftheman does not wish to work under the stickagreement the man will be entitled to a reductionin forceContractors signing this agreement agree topursue single house constructionFurther the journeymen wage rate also included a vacation and holiday rate of$1per hour for a total wage rateof $24 an hour instead of the $23 an hour in the standardhousing addendum The foremen s vacation and holidayratewas changed from $2 93 an hour to $1 93 an hourfor a total wage rate of$29 60 per hour instead of the$30 60 per hour rate in the standard housing addendumJim Naumann,businessmanager of Local 545 andJohn Patterson business manager of Local 582,testifiedthat they implemented the amended housing addendumwithin their territorial jurisdictionwithout objectionfrom PPIC However Robert Payne, PPIC s executivevice president testified he had two or three discussionswith Patterson and some correspondence with regard tothe housing agreement The first discussion was a phoneconversation initiated by Payne in late spring or earlysummer 1986 According to him after receiving somecalls from contractors that Patterson had solicited themwith regard to signing the housing agreement he calledPatterson told him PPIC was not against the housingagreement but Patterson would have to go throughPPIC when talking to a PPIC member Payne said hewould send out a request for anyone that wanted to signthe addendum and would then send Patterson a listAt some time prior to June 9, 1986 the followingnotice was sent to employers represented by PPICNOTICETo All ContractorsFrom GeorgeBenoitPresident PPICRe Two New ContractsThe PPIC Negotiating Committee is please toadvise you that it has recently negotiated twoagreementswithDistrictCouncilNo 16 Thedesire is to append these two agreements to theMaster AgreementThe first is a Housing Agreement,with a total wage and fringe package of$23 00/hr for a journeyman The second agreementcovers Industrial,Commercial,Manufacturing andOilfieldMaintenance,with a total wage and fringepackage of$23 25 for a journeymanAs you know, theMaster Agreement calls forContractor Education and Development (C E D )contributions to be paid to PPICWe would appreciate your signing and returning this notice Yoursignature below indicates both(1) your authorization to PPIC to enter into these two agreements onyour behalf and (2)your acknowledgment that anyC E D contributions under these two agreements SOUTHERN CALIFORNIA PIPE TRADES COUNCIL (PLUMBING INDUSTRY)277shall be paid to PPIC just asis the case under theMaster AgreementOn August 14 1986 Payne sent the following letterTo Contractors Who Granted PPIC BargainingAuthorityFrom Bob C Payne, Executive Vice PresidentRe Industrial, CommercialManufacturing and OilfieldMaintenance Agreement & The HousingAgreementDear ContractorThe enclosed agreement has been finalized andsigned by PPIC President George Benoit, and RayForeman business manager secretary of DC# 16Enclosed are three (3) #14 pages (signature page)which you must completely fill out and then returnall three (3) copies to the PPIC officeWhen we arein receipt of all three of your copies we will keepone (1) for our files one (1) will go to DC#16, andthen DC# 16 will send the third copy to the appropriate localsDC# 16 will also notify the SouthernCalifornia Pipe Trades Trust Fund (SCPTTF)When PPIC has received all of the signed agreemeets we will then send a list of all the signed contractors to all of the localsTheMaintenanceAgreement is good throughout DC#16 but youmust get prior approval from the business managerif you wish to use it on new constructionThe Housing Agreement must be approved byeach local As of this date locals 545 and 582 havealready approved the Housing Agreement (It is notnecessary to sign the Housing Agreement, it is already part of the Master Agreement We are enclosing a copy for your files )Thereafter, according to Payne he sent all Respondent s affiliate locals a list of member employers and nonmember employers who were bound by the housing addendum Payne further testified that he believes a copyof this notice was also sent to Respondent According tohim he instructed his secretary to send the list to all thelocals to the trust fund and to Respondent He has noreason to believe that his instructions were not followedPayne also testified that in a conversation with Patterson, he stated that Patterson should be dealing throughPPIC and not directly with contractors Pattersonagreed and Payne promised him a list of contractorsbound by the housing addendum Patterson specificallydenied ever receiving a call from Payne complaining thathe had approached contractors directly to solicit them tosign the stick agreement rather than going throughPPICB The Alleged Refusal to BargainPayne testified that on April 2 1987 Foreman cameinto his office and informally proposed a contract extension from 1988 until 1990 According to him Foremanproposed that the wage provision of the contract bemodified to cancel the 50 cents increase due July 1 1987,and to provide for a 25 cents wage increase on July 11988, and another 25 cents wage increase on July 11989with a new expiration date of June 30 1990 Hefurther proposed that Respondent have the right to umlaterally shift trust fund contributions from one trustfund to another as needed Payne said he felt C EDcontributions should be increased 5 cents for service andrepair plumbers and the pipe tradesmen and apprenticesinasmuch as they were paying dues on them with no offsetting income Foreman said okay and proposed an additional5cents contribution for the California PipeTrades Fund Payne said he did not think PPIC wouldagree to the unilateral shifting of funds from one trust toanother by Respondent He further said he would haveto take the proposal back to the appropriate committeesForeman requested that Payne get back to him by April21 because he had a District Council meetingPayne further testified that on May 14, 1987 at theconclusion of a joint arbitration meeting Foreman formally proposed the same wage and contract extensionmodification he had proposed to Payne in April PPICcounterproposed eight additional modifications that thePPIC spokesman said were all negotiable The counterproposal included free trade of employees from one localto another more employer supervision over foremen, achange in the ratio of journeymen to apprentice and alsotradesmen the initiation of a drug abuse program, andC E D contributions of 10 cents for journeymen and 5cents for apprentices, service and repair plumbers, andtradesmen and that contributions could be shifted fromone fund to another only on agreement between Respondent and PPIC Respondents representatives saidthey would get back to PPIC on May 26According to Foreman PPIC further proposed thatthe dispatch procedure be modified to provide for 100percent calls by name that the housing agreement beCouncil wide instead of at the discretion of the LocalUnion and that the employer have complete control ofsupervisionwithout any contractual ratio as to whenthere would be a foreman or general foreman They alsowanted to preclude the Union from making special dealswith individual contractors including the most favorednation clause that had been deleted from the contract inthe 1983 negotiationsAnother meeting was held on May 26 1987 Payneand Foreman were present but Payne does not recallwhether Frank Graham was present According toPayne Foreman said Respondent was going to meet onFriday and they were going to go to the street with thecontractForeman further said Respondentwould getrid of all employer associationWhat good are they Icould do it better without you " Payne said Respondenthad the right to go to any independent contractor butdid not have the right to solicit any PPIC member orcontractors that had granted PPIC their bargaining authonty Foreman said,We re going to the street withitPayne further testified that Foreman also said, onMay 26 or during other conversations between them hewould get rid of the joint arbitration board would destroy PPIC that he hates all contractors and all employer associations and would get rid of them Foremandenies telling Payne he hated all contractors, would de 278DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDstroy PPIC, or would get rid of all employerassociationsOn May 28, 1987, PPICsentRespondent a letter, thebody of which reads,inter aliaYou are not legally permitted to deal or attempt todeal individually with any of the employers on thislistwith respect to matterspertainingto collectivebargaining, rather any dealings must be throughthisAssociation and then only on the basis of amultiemployer bargaining unitAttached thereto was a list of 146 member employersand 73 nonmember employersIn lateMay or early June 1987, PPIC Southern CaliforniaMechanical Contractors and Associated GeneralContractors jointly drafted a letter that was sent to signatories, includingthose represented by PPIC over thesignatureof Bob Payne and Jim Burge of Southern CaliforniaMechanical Contractors AssociationThe body of the letter readsDistrict Council No 16 has informally offered toextendour existing1983-1988Master Agreementby two years and defer the July 1, 1987 $ 50 perhour increase (July 1988-$ 25 and July 1989-$ 25) In addition the union has requested the rignttomove fringe contributions from one fund to another as they wish to cover benefit needsThe offerdoes notaddress our ability to effectively competeagainst nonunion competition or makethe union contractor more competitive in today smarket place Discussions with District Council No16 are openand continuingIf you are directly solicited by District CouncilNo 16 or localbusiness agents, exercise caution) Inview of the recent NLRBdecisioninDekleH a andSons as well asproposedlegislationcurrently pending in Congress your associations recommendedthat priorto signingany extension you contact acompetent Labor Law attorneyOn June 5 1987 PPIC sent the following letter tomember employers and nonmember employersRecently there have been some Informal Discussionsbetween District Council No 16 and thePlumbing & Piping Industry Council Inc The following items were offered by District Council No16 for management consideration1Extend the currentMasterAgreementthrough June 30, 19902Forego the fifty cent increase scheduled forJuly 1, 1987 in the following manner twenty fivecents to be effective July 1 1988 and twenty fivecents to be effective July 1 19893District Council No 16 labor representativesare to have full authority to shift any and all trustfund contributions at their discretion,withoutmanagement s consentItwas the opinion of managements negotiationcommittee that more was needed over this long aterm inorder to allow us to be more competitivewith the horrendous impact of the non union sectoron our segment of the industry For this reason, acounter proposal of additional items (copy attached)was given to District Council No 16 To date management has received no informal response to thislistof itemsIn order to be able to move timely in a directionthat best suits the majority of our signatoriesweurge you to fill out the attached form and return itin the enclosed envelopeas soon aspossibleAmeetingA ill be scheduled in the immediate futureto allow open discussions by all signatories relatingto this subjectSPECIAL NOTE A recent landmark decision oftheNational Labor Relations Board has completelyreversed prior rulings as to demands that could beplacedon anindividual company regarding extendingan expiring working agreement You are urged not tosign any agreement for extension until you understandthe potential consequencies of signing such an extenSion 5Attached thereto was a form requesting signatories toindicate support or nonsupport for the following proposalsmade by PPIC to Respondent1Free movement of men throughout Los Angeles and Orange County2Favored Nations Clause (All contractors areentitled to same special Agreement given to anyother contractors)3Management to have full control of supervisionwith no set ratios to journeymen Howeverthiswould have no effect on current 3 man transferclause4 Ratio of Apprentices to JourneymenA 1 Apprentice to 1 Journeyman for firstmanB 1 Apprentice to 3 Journeymen thereafterC If no apprentices available, a Tradesmanmay be used5 100% call by name6The Housing Agreement to be made part oftheMaster Agreement and not solely at the discretion of Business Manager7Elimination of Subsistence and Travel Payanywhere in District Council No 168Minimum of $ 05 C E D contributions on allclassificationsJourneyman contribution to stay asisOn June 19 1987 Respondent sent a letter to all signatories including those represented by PPIC which reads,inter aliaRecently you have received from several industry employers associations communications regarding the offer of the Southern California Pipe Trades5The italicized portion was typed in red ink SOUTHERN CALIFORNIA PIPE TRADES COUNCIL (PLUMBING INDUSTRY)279Distract Council No 16 to extend the current 1983-1988 Master Agreement5WAGE RATES AND BENEFITS,SectionXVIIIBecause webelieve thatthese communicationsmisrepresenttheDistrictCouncils proposal,weoffer you the opportunity to review our offer yourselfIn simple terms our motivation for making thisoffer is threefold1To maintain and extend a sustained periodof industrial peace2To avoida long drawn out fight in an adverse climate where no one wins and3To refrain from being used as a tool bysome special interestemployers who do not inany way bytheir actions reflect the best interestof our industryWith this objective in mind,we are enclosing acopy of an extension contract of our existing 1983-1988Master Agreement for your study and actionAfter you have reviewed this document,I am surethat you will agree with us that approval of this extension contract will maintain industrial peace foran additional three yearsTo assist you in analyzing this enclosed contract,we are providing a brief description of the changesto our agreement as follows1RENUMBERING OF PARAGRAPHSThis is necessary because of changes and anew numbering system which will make it easierto reference2HIRING PROVISIONS AND REGISTRATION RULES, Sections IV and VThislargely has been changed to allow for theinitiation of the P I P E Certification of Journeyman effective July 1 1988 By this effort, wehope that all journeyman [sic] will upgrade theirskillsand keep them upgraded through theP I P E Certification ProgramRegistration of Book No 2 has been loweredfrom 3 000 to 2 000 hours The 3 000 hour ruleproved too restrictive for Book No 23UNION SECURITY SECTION VIIIWe have added a $ 05 per hours worked deduction to pay per capita dues to our state association because of action taken at our state pipetrades convention held last month4GRIEVANCE PROCEDURE AND NEWTITLE IMPARTIAL ARBITRATORSectionXIII and XIVThese two sections have been changed tomake them more up to date in the handling ofgrievances, and to put an end to the rumors thatcontractors who are PPIC members receive morefavorable treatmentCompliance with these sectionswill provideequal treatmentfor everyoneWe have a $ 50 increase due on July 1, 1987payable to the vacation and holiday fund that weare willing to forgo[sic]We will hold our currentwage and benefits as they are are [sic] thisyear and we will eliminate the $ 10 C E D -for atotal savings of$60 per hour worked this year(July 1, 1987 toJune 30, 1988)Effective July 1 1988,a $ 30 increase onwages($25 from $ 50 increase of the vacationand holiday fund and $ 05 from C E D) and $ 05increase to the AGC/UA training trust fundwhich comes from the left over $ 05 ofCED s$10Effective July 1, 1989,a $ 25 increase on wages6 BENEFIT TRUST FUND Section XIXThesechanges allow all participating employers, likeyourself,to eitherrun forelection asTrustees of the Trust Fund of your choiceand/or to vote for the Trustee candidates of yourchoice7FLEXIBLE TRUST CONTRIBUTION, Section XXXII (A New Section)Since we have boxed ourselves in a cornerwith no increases,we need to protect our trustfunds in case one fund gets intodifficultyWeneed to be able to distribute the contributionsamong the trusts as the needs ariseIn conclusion this extension offer is made to youby our District Council because we are the onlyones who can make this offer We wish to pointout, however that this offer is subject to withdrawal at anytimeby District Council No 16 If you believe as we do, please sign the enclosed agreement,return it to this office and we will send you signedcopiesIn the latter part of June Respondent distributed toemployers covered under the 1983-1986 master agreement a 1983-1990 master labor agreement betweenSouthern California Contractorsand Respondent revised as of July 1 1987 which had been drafted solelyby Respondent The new agreement reflects the changesindicated inRespondents June 19 letterThe totalnumber of trustees was changed from 26 to 14 and theselection of employer trustees was changed from electionby PPIC to trustees elected from among the contributing employers signatory to the master agreementThenew agreement sets out a detailed election procedure foremployer trusteesNo such procedure was detailed inthe 1983-1988 agreement The arbitration procedure wasalso changed from a joint arbitration board comprised ofan equal number of union and employer representativesto a permanent impartial arbitrator with all costs of thearbitration and of the conduct of the hearing to be borneby thelosingpartyThe 10cent an hourC E D contribution was eliminated as of July 1 1987 5 cents of thissaving to be added to the July 1 1988 wage increase for 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa total of a 30 cent increase,and the remaining 5 centsaving from the elimination of the C E D contribution tobe contributed to the AGC/UA training trust fund Thehiring provisions were changed from a requirement of3000 hours of employment under an agreement with Respondent to 2000 hours None of these provisions wereever proposed to PPICOn July 31,1987Respondent sent a letter to all signatory contractors asserting that the new master laboragreement is advantageous to employers and accusingPPIC of not acting in the best interest of the employersor of the industry The letter also notes that PPIC leadership wishes to increase C E D contributions to coverallemployees covered under the contract and assertssince 1983,we have seen very few of these C EDfunds being put back into the industry for benefiting youthe competing employerThe letter further states thatSouthern California Mechanical Contractors Associationhas signed the agreementquite a few PPIC membershave resigned from PPIC and signed the agreement andan important and large number of our independent signatory contractors also have signed The letter then concludesIn answer to the question raised by the PPIC offscial-Who do you think acts in the best interest ofthe contractors-PPIC or District Council No16? ', I think that it is very evident from reading theabove list of contractors, who have signed our contract,that these contractors have recognized theDistrict Council No 16 has the best interest of thecontractors at heartOn September 3 1987 Respondent sent a letter tomember employers and nonmember employers requestingthat they indicate in the space provided whether as alleged by PPIC,they hold your firms exclusive collective bargaining rightsand that they have your authorization to bind you to the District Council No 16`master agreementThe following member employers did resign theirPPIC membership on the dates indicatedBecotte MechanicalContractors, IncJuly 3R P Richards IncJuly 9Nor Wel Plumbing,IncDavies & HowellsJuly 10Mech & Paby CoIncJuly 16Apartment PlumbersIncJuly 28Also several member employers and nonmember employers signed the 1983-1990 agreement on the dates indicatedSPA Plumbing IncJune 25C L Stegall Co, IncJune 30Becotte MechContractors IncJune 29PAL WeldingIncJuly 1Wel PlumbingIncJuly 7H E WilliamsPlumbing, IncJuly 8R P Richards, IncJuly 10Matt s PlumbingServiceJuly 13Davies&HowellsMech & Paby CoIncJuly 16Laidlaw Welding,IncJuly 23D Z PlumbingJuly 30Apartment PlumbersIncJuly 30White Bros Plumbing Aug 18All these employers were named in the attachment toPPIC s May 28 letter to Respondent that listed themember employers of PPIC and the nonmember employers that had given PPIC their bargaining authorizationand were members of the multiemployer bargaining unitConclusionsThe complaint alleges that since June 19, 1987, Respondent has violated Section 8(b)(3) of the Act by soliciting individualmember employers of PPIC and othernonmember employers who had designated PPIC astheir exclusive,authorized bargaining representative tonegotiate,enter into and give immediate effect to mdividual collective bargaining agreements,without the consent of PPIC Respondent does not dispute that it directly solicitedmember employers and nonmember employers to enter into individual midterm modifications of the1983-1988master agreement without the consent ofPPIC However Respondent argues that the multiemployer bargaining unit that was abandoned in 1983 wasnever reestablished and therefore its actions in dealingdirectlywith the individual contractors was lawful Respondent further argues that,even assuming arguendo,the multiemployer unit was reestablished at the conclusion of the 1983 negotiations, PPIC waived its right toassertmultiemployer unit representative status by agreeing to delete the clause restricting Respondents right todeal directly with contractors and by its failure to takeaffirmative steps to prevent Respondent from negotiatingseparately in 1984 with member employers and nonmember employers regarding the housing agreementsIfind no merit in this latter argument A waiver willnot lightly be inferred by the Board but must be clearand unmistakablePark Ohio Industries,257 NLRB 413(1981) It is immaterial that the waiver asserted here applies to the bargaining representative of employers Employers are entitled to the same presumption affordedunions that they have not abandoned their statutoryrightsThe record does not support the inference of a waiverby PPIC Respondents business manager Foreman testifeed that when he first proposed deletion of the most favored nation clause that granted signatory employers thebenefits of any more favorable contract negotiated withother employers and the portion of the recognitionclause whereby the Union agreed not to negotiate individually with unit employers during the term of the contract,he argued that Respondent needed flexibility to SOUTHERN CALIFORNIA PIPE TRADES COUNCIL (PLUMBING INDUSTRY)make adjustments in order for unit employers to be morecompetitive with nonunion employers PPIC s responseat that time was negative and Foreman does not recallthe discussion on this item during the negotiating sessionwhen agreement was reachedThere is nothing in the record to establish whetheragreement was reached on these deletions as part of admitted single employer unit bargaining or whether agreement was reached thereon after the alleged recreation ofthe multiemployer bargaining unit In any event, I find itisnot sufficient to negate the unambiguous languageagreed on by the Respondent and PPIC that The Employers and the Union by entering into this Agreementintend to and agree to establish a single multi employercollective bargaining unitAt most the elimination ofthe clauses may indicate that the parties contemplatedsome separate negotiations on limited matters of particular concern to the individual employer and/or UnionSuch individual adjustments are not antithetical to theconcept of multiemployermultiunion bargaining SeeKroger Co,148 NLRB 569 1964)Lathers Local 260 (Associated Plastering)228 NLRB 1347 (1977)As to Respondents position regarding the existence ofamultiemployer bargaining unit, it is well establishedthat a multiemployer unit is consensual in nature The essential elements are clear evidence that the employersunequivocally intend to be bound in collective bargaining by group rather than by individual action and theassent of the Union to such group bargainingWeyerhaeuser Co166 NLRB 299 (1967) It is also well established that, as a general rule, an employer does notbecome a part of a multiemployer bargaining unit bymerely adopting a collective bargaining agreement whenitdid not actually participate in the negotiations eitherpersonally or through an authorized representativeRuanTransport Corp234 NLRB 241 (1978)Here PPIC was the authorized collective bargainingrepresentative of the member employers and the nonmember employers in a multiemployer bargaining unitAs a group strategy the multiemployer bargaining unitwas abandoned by the employers prior to the commencement of the 1983 negotiations PPIC continued to represent these employers, on an individual basis, in negotiations for the 1983-1986 master agreement On the finalday of negotiations, PPIC and Respondent agreed to therecreation of the multiemployer bargaining unitThisagreement was memorialized in the contract by a provision that reads inter ahaThe Employers and the Union by entering into thisAgreement intend to and agree to establish a singlemulti employer collective bargaining unit Any Employer who becomes party to this Agreement shallthereby become a member of the multi employercollective bargaining unit established by this AgreementThus the language reestablishing the multiemployerbargaining unit was negotiated by the authorized representative of the member employers and the nonmemberemployersFurtherthislanguagewas specificallybrought to their attention through a written notification281from PPIC that accompanied the signature page jointlydrafted by PPIC and the Union, and titled letter ofagreement,sent to the member employers and nonmember employers The letter of agreement states thatby signing it the 1983-1986 agreement shall be executedIn these circumstances, I find that the necessary consentexisted and that the multiemployerbargainingunitwasreestablishedIt is immaterialthat PPIC s bylaws provide that everymembergrantsPPIC complete and exclusive authorityto negotiate, conclude, and execute contractsand agreements,including collectivebargaining,subject to writtenratification by each memberon an individualbasisThislanguagewas in the bylaws at a time when the existenceof a multiemployerunit isundisputed and does notnegatethe necessary element of consent I further findthat the employers in the appropriate multiemployer bargainingunit are (1) member employers and nonmemberemployers who signed the letter of agreement adopting the 1983-1986 master agreement and (2) employerswho became members of PPIC or authorized PPIC astheir collectivebargainingrepresentative after the 1983-1986 master agreement was executedAs set forth above, in 1985 PPIC and Respondentagreed to extend the 1983-1986 contract to June 30,1988 In April and May 1987, Respondent proposed extending the 1983-1988 contract to 1990 and adjusting thewage increase to cover the extended period PPIC counterproposed additionalmodifications to the contractAfter failing to reach an agreement with PPIC on June19 1987 Respondentsentall signatories including thoserepresented by PPIC 6 a copy of a proposed 1983-1990contract that had been drafted solely by Respondent andthat contained significant modifications never proposedto PPIC Accompanying the contract was a letter thatdescribed these changes and solicited the employers tosign the enclosedagreementOn July 31 1987 Respondent sent another letter to allsignatoriesthat set forth thealleged advantages of the proposed agreement and accured PPIC of failing to act in the best interest of theemployers and the industry Subsequent to the June 191987 letter at least five member employers resigned theirPPIC membership, and at least 13 member employersand nonmember employers signed the 1983-1990 agreementBased on the above I find that Respondent has violated Section 8(b)(3) of the Act by soliciting member employers of PPIC and nonmember employers representedby PPIC to abandon multiemployer bargainingat a timewhen withdrawal from the multiemployerunitwould beuntimely and to adopt the midterm contract modifications proposed by Respondent I further find that Respondent has violated Section 8(b)(3) by entering into individual collective bargaining agreements with at least 13member employers of PPIC and/or nonmember employers who have designated PPIC as their exclusive authorized collective bargaining representative within the mul6On May 28 1987 PPIC sent Respondent a list of the employers itrepresented The list included 146 member employers and 73 nonmemberemployers 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtiernployer bargaining unit found appropriateCarpentersLocal 964 (Contractors Assn ),181NLRB 948 (1970)CONCLUSIONS OF LAW1Respondent is and has beenat all times material alabororganizationwithin themeaningof Section 2(5) ofthe Act2PPIC, its member employers, and nonmember employers who had designated PPIC as their exclusive authorizedbargainingrepresentative are and each of themis and have been at all times material employersengagedincommerceand in businessesaffectingcommercewithin themeaningof Section 2(2), (6), and (7) of theAct3At all materialtimesthe following unit has been appropriate for purposes of collectivebargainingwithin themeaning of Section 9(b) of the ActAll employees of member employers of PPIC andnonmember employers covered under the 1983-1988MasterAgreement for the Plumbing andPiping Industry of Southern California betweenPPIC and Respondent who have designated PPICas their exclusive authorized bargaining representative in a multiemployerbargainingunitwho perform work as defined in Section 3 of that agreementconstitute an appropriate multiemployer unit for thepurpose of collective bargaining within themeaningof Section 9(b) of the Act4 Since at least 1960, Respondent has been the representative for the purposes of collective bargaining of amajority of the employees in the above described unit5Respondent has engagedin,and is engaging in,unfair labor practiceswithin the meaning of Section8(b)(3) of the Act by soliciting employers represented byPPIC in the above described multiemployer bargainingunitto abandon multiemployerbargaining at a timewhen withdrawal from the muhiemployer unit would beuntimely and to adopt the midterm contract modifications proposed by Respondent, and by entering into individual collective bargainingagreementswith certain employers represented by PPIC in the multiemployer unit6The unfair labor practices affect commerce withinthe meaningof Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has violated Section8(b)(3) of the Act, I shall recommend that Respondentcease and desist therefore and take certain affirmativeaction in order to effectuate the purposes of the ActBecause I have found that Respondent has unlawfullyentered into individual collective bargaining agreementswith certain employers represented by PPIC in the multiemployer unit found appropriate I shall recommendthat it rescind the individual collective bargaining agreements and make each member employer and nonmember employer in the multiemployer bargaining unitwho is signatory to such individual collective bargainingagreement whole for any financial expenditure made pursuant to the 1983-1990 contract signed with Respondentthat it would not have been obligated to make under the1983-1988 agreement between PPIC and RespondentOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended7ORDERThe Respondent Southern California Pipe Trades DistrictCouncil No 16 its officers, agents, and representatives, shall1Cease and desist from(a) Soliciting employers represented by PPIC in themultiemployer bargaining unit found appropriate toabandon multiemployer bargaining and to sign individualcollective bargaining agreements with Respondent at atimewhen withdrawal from the multiemployer unitwould be untimely(b)Giving effect to, or seeking to enforce the 1983-1990 contracts executed in 1987 by Respondent and theemployers represented by PPIC in the multiemployerbargaining unit found appropriate or any extensions orrenewals thereof2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Recognize PPIC as the exclusive collective bargaining representative in a multiemployer bargaining unitof its member employers and nonmember employers whohave designated PPIC as their exclusive authorized collective bargaining representative in themultiemployerunit found appropriate and notify PPIC and each of theemployers represented by PPIC that it will do so(b)Honor and give effect to the 1983-1988 masteragreement and notify PPIC and the employers represented by it in the multiemployer bargaining unit that it willdo so(c)Rescind the individual 1983-1990 collective bargaining agreements entered into with individual employers represented by PPIC and make each of them wholefor any financial expenditures made pursuant to the1983-1990 individual collective bargaining agreementsigned with Respondent which it would not have beenobligated to make under the 1983-1988 agreement between Respondent and PPIC(d)Post at Respondents business office and meetingplaces copies of the attached notice markedAppendix 8 Copies of the notice on forms provided by theRegional Director for Region 21 after being signed bytheRespondents authorized representative shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are customarily postedReasonable steps shall be taken by the7 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes8 If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board SOUTHERN CALIFORNIAPIPETRADES COUNCIL (PLUMBING INDUSTRY)Respondent to ensure that the notices are not altered defaced,or covered by any other material(e)Forward to the employers represented by PPIC inthe multiemployer bargaining unit found appropriate, forposting on their premises at their option,copies of thenotices signed by Respondents representative(f)Preserve and, on request,make available to theBoard or its agents for examination and copying all pay283roll records, social security payment records, timecardspersonnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply